Citation Nr: 9911168	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-51 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for stress-related bone 
changes.   

2.  Entitlement to service connection for chronic allergies 
including allergic rhinitis.   

3.  Entitlement to service connection for L4-S1 
radiculopathy.

4.  Entitlement to the assignment of a compensable disability 
evaluation for urticaria.

5.  Entitlement to the assignment of a higher disability 
evaluation for mechanical back pain, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from June 1981 to July 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

As discussed below, the issues regarding entitlement to 
service connection for L4-S1 radiculopathy and entitlement to 
an increased rating for mechanical back pain will be 
remanded.  

A September 1996 rating decision granted service connection 
for urticaria, at a non-compensable evaluation.  The Board 
notes that in a similar procedural scenario, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court), in 
the recent opinion issued in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999) held, in part, that the RO 
never issued a statement of the case (SOC) concerning an 
issue, as the document adding that issue to the appeal 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  Slip 
op. at 17, emphasis in the original.  The Board had concluded 
that the appeal as to that issue was not properly before it, 
on the basis that a substantive appeal had not been filed.  
The Court remanded the matter to the Board for the issuance 
of a SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for urticaria, 
and the SOC did provide him with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of a noncompensable percent 
disability evaluation.  The appellant's timely substantive 
appeal clearly indicated that he knew that the appeal was 
from the RO's initial assignment of a zero percent rating for 
urticaria.  The Board observes that the Court, in Fenderson, 
did not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement (NOD) following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation for his service-connected 
urticaria.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation for urticaria.  See Bernard v. Brown, 4 Vet. App. 
384 (1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  The record does not contain a current medical diagnosis 
of stress-related bone changes.

2.  Allergies noted during active service, including allergic 
rhinitis, subsided on the absence or removal of the allergen, 
and represent acute and transitory disorders, resolving 
without residual impairment and not resulting in current 
disability.

3.  The urticaria is infrequent and does not result in 
exfoliation, exudation or itching that involves an exposed 
surface or extensive area.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for stress-related bone 
changes.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic allergic 
disorder including allergic rhinitis.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.380 (1998).

3.  The criteria for a compensable evaluation for urticaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran's problem with presenting well-grounded claims 
for stress-related bone changes and chronic allergies arises 
with the first element, which is evidence of current 
disability.  The veteran has provided no competent medical 
evidence to show current diagnoses of these disabilities.  
Without proof of a current disability, there can be no valid 
claim.  See, Brammer v.  Derwinski, 3 Vet. App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a SOC that informed 
the veteran of the reasons his claims had been denied.  Also, 
by this decision, the Board informs the appellant of the type 
of evidence needed to make his claims well grounded. 

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

A.  Stress-Related Bone Changes

The medical evidence of record is void of a current diagnosis 
of stress-related bone changes.  During service, in May 1993, 
the veteran began to complain of ankle and knee pain.  
Radiological studies performed in July 1993 noted that there 
was evidence of stress-related bone changes involving the 
mid-third segment of the tibiale shaft region.  
Significantly, however, the remaining service medical 
records--including the 1995 Medical Evaluation Board 
evaluation conducted at discharge--are void of any references 
to such a disability.  Still further, post service medical 
records do not to document any complaints or diagnoses 
concerning such a disability. 

Without a current diagnosis of disability due to stress-
related bone changes, this claim is not well grounded.

B.  Allergies

Turning to the claim of service connection for allergies, 38 
C.F.R. § 3.380 provides: 

Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing. 

It should be noted that the veteran has been granted service 
connection for urticaria.  In connection with treatment for 
urticaria, the veteran underwent allergy tests in March 1991, 
which were positive for several allergens including peas, 
peanuts, wheat, rice, cockroaches, mites and a variety of 
molds.  He was also treated for allergic rhinitis in April 
1993.  On examination for a Medical Evaluation Board in 
February 1995, a history of recurrent allergies relieved by 
Seldane and hay fever was noted.  Significantly however, no 
pertinent abnormalities were noted on clinical evaluation, 
and the remainder of the service medical records do not refer 
to the active presence of allergic rhinitis or other disease 
of allergic etiology.

Moreover, there has not been post service diagnosis of a 
chronic disease of allergic allergy.  The treatment notation 
in service regarding allergic rhinitis, under § 3.380, is 
properly viewed as an acute episode of rhinitis that resolved 
without residuals following the removal of the allergen.  As 
defined under § 3.380, a current disability has not been 
demonstrated to exist; therefore, a claim for chronic disease 
of allergic etiology, described as service connection for 
allergies, is not well grounded.

II.  Urticaria

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Based on in-service treatment, service connection was granted 
for urticaria in June 1995, at a non-compensable rate.  The 
Rating Schedule does not provide a diagnostic code 
specifically for allergic reactions; accordingly, the allergy 
must be rated based on the particular symptoms.  
Consequently, he has been evaluated analogously to eczema 
under Diagnostic Code 7806, which dictates that symptoms of 
slight, if any, exfoliation, exudation or itching, on a 
nonexposed surface or small area, warrant a noncompensable 
evaluation.  With exfoliation, exudation or itching, 
involving an exposed surface or extensive area, a 10 percent 
evaluation is warranted.  Exudation or constant itching, 
extensive lesions, or marked disfigurement warrants a 30 
percent rating, and ulcerations or extensive exfoliation or 
crusting, systemic or nervous manifestations, or exceptional 
repugnance, warrants a 50 percent rating.  38 C.F.R. Part 4, 
Code 7806 (1998).

After review of the entire record, the Board finds that the 
overall symptomatology more nearly approximates the criteria 
for a non-compensable evaluation under Diagnostic Code 7806.  
Service medical records show in June 1989, the veteran 
received treatment for urticaria on the back and chest.  For 
the remainder of the year he was treated for variously 
diagnosed skin ailments.  In September 1989, he was given 
medication for itching over the entire body with a 
discoloring rash on the back.  In November 1989, there were 
hypo-pigmented nodules over the anterior chest, neck and left 
breast.  In February 1990, it was noted that he was doing 
okay on the prescribed medication. 

In March 1991, it was reported that the veteran had not been 
on medication since November 1990, but his symptoms began to 
return two months previously.  He was given medication for 
the treatment of fungal infection and urticaria on his feet.  
He underwent allergy test in May 1991.  In October 1991, 
papules were noted on the back and shoulders with numerous 
hyper-pigmented macular lesions.   

In this case, although initially the area involved when the 
disorder was active was extensive, the more recent clinical 
data shows otherwise.  The service clinical records reflect 
that the veteran continued to take medication for his 
allergic disorder.  However, it does not appear that he was 
symptomatic until October 1993 when he complained of hives on 
the right hand.  The papules were described as 3-5 millimeter 
in diameter on the right wrist.  He was referred for further 
evaluation.  On evaluation, it was noted that there were 
small 2 millimeter vessels on the apex of the heel pad with 3 
other shoulder lesions that resolved in a couple of hours.  
The diagnosis was mild allergic reaction.   

There are no post-service medical records concerning 
urticaria, and the veteran does not describe the current 
frequency or extent of his urticaria.  The service medical 
records indicate that the symptoms appear is no more than 
once or twice a year, and the duration is short lived.  
Indeed, the manifestations have not been clinically observed 
since the inservice episode in 1993.  Moreover, although the 
urticaria may have been more widespread at first - the extent 
is difficult to tell from the records, as the veteran was 
also experiencing other skin conditions, such as tinea 
versicolor, at the same time - the more recent episodes have 
not involved an extensive area.  Considering the duration and 
extent of the lesions due to urticaria, the Board concludes 
that the criteria for the assignment of a compensable rating 
are not shown.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  First, as discussed above, the rating schedule 
provides for the assignment of a higher evaluation for the 
disability at issue, but the required manifestations have not 
been demonstrated in this case.  Further, it has not been 
contended or shown that the disability at issue resulted in 
frequent periods of hospitalization.  The veteran has not 
been hospitalized or received treatment for his disability 
since service discharge.  

Concerning the factor of marked interference with employment, 
the Board notes that the veteran has offered no statements in 
this regard.  There is no documentation of record from a 
place of employment or otherwise to show that he has lost an 
inordinate amount of time from his job as a result of his 
service connected disability or that it markedly affected his 
ability to perform his job duties.  In short, he has not 
produced objective evidence that would indicate that the skin 
disorder has interfered with his employment to such an extent 
that he is entitled to extraschedular consideration.  Neither 
the veteran's statements nor the medical records nor reports 
indicate that the disability at issue warrants the assignment 
of an extraschedular evaluation.


ORDER

Service connection for stress-related bone changes is denied.

Service connection for allergies is denied.

The assignment of a compensable evaluation for urticaria is 
denied.


REMAND

The veteran asserts that his low back has increased in 
severity.  He also contends that he should be granted service 
connection for the recently diagnosed L4-S1 radiculopathy.  A 
review of the service medical records reflect that the 
veteran was found unfit for duty by a Medical Board due to 
low back symptomatology that included complaints of back pain 
that radiated to the lower extremities.  He underwent a VA 
compensation examination in August 1996.  The VA examiner 
described the then-current manifestations.  He also reported 
that the veteran had a plain X-ray done in February 1996, 
which did not show any significant bony abnormality, however, 
the examiner also noted that this report did not provide 
comments about the disc spaces.  He recommended that either a 
neurological or orthopedic specialist conduct an evaluation.  
He also suggested the possibility of performing magnetic 
resonance imaging (MRI) to determine whether the low back 
disability had worsened.  The requested examination has 
apparently not been conducted.  

The Court has held that the VA's failure to conduct further 
evaluations and studies as recommended by the VA's own 
examiner constitutes a breach of its statutory duty to assist 
the veteran as provided for by the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  An examination and opinion would be helpful in the 
determination of the service connection claim as well as the 
increased rating claim.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should request legible copies 
of all pertinent clinical records that 
have not been previously obtained.  All 
records obtained should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for VA examination(s) for the purposes of 
(1) ascertaining the severity of his 
service-connected low back disability and 
(2) determining whether there is L5/S1 
radiculopathy, as diagnosed in August 
1986, and, if so, whether it is related 
to disease or injury during service or to 
the service-connected back disability.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain or neurological deficit.  
In this regard, the examiner should 
delineate, if possible, what 
manifestations are due to the service-
connected disability.  The examiner 
should specifically comment whether there 
is L4-S1 radiculopathy and, if so, 
whether it is related to military service 
or to the service-connected back 
disability.  The factors upon which the 
opinions are based must be set forth in 
detail.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  

3.  The RO should re-adjudicate the 
issues of entitlement to an increased 
rating for the service connected low back 
disorder and service connection for L4-S1 
radiculopathy.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellant is 
hereby notified that it is his responsibility to report for 
the examination(s) and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

